 Case: 2:20-cv-03431-ALM-KAJ Doc #: 7 Filed: 12/08/20 Page: 1 of 2 PAGEID #: 330




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 TAMARA K. ALSAADA, et al.,
                                                     Case No. 2:20-cv-3431
                       Plaintiffs,
                                                     Chief Judge Algenon L. Marbley
        v.
                                                     Magistrate Kimberly A. Jolson
 CITY OF COLUMBUS, et al.,
                                                          NOTICE OF APPEARANCE
                       Defendants.



       Defendants City of Columbus, Thomas Quinlan, David Gitlitz, Shawn Dye, Michael

Eschenburg, Thomas Hammel, Holly Kanode, Kenneth Kirby, and Franklin Lucci give notice to

the Court, the Clerk, and Plaintiffs that Assistant City Attorney Andria C. Noble (0086365) is

appearing as co-counsel in this matter and will assist Assistant City Attorneys Westley M. Phillips

(0077728), Stephen J. Steinberg (0067506), Michael R. Halloran (0089093), Janet R. Hill

Arbogast (0061955), and Alana V. Tanoury (0092265). Assistant City Attorney Phillips remains

Defendants’ lead counsel in this matter.

                                                  Respectfully Submitted,


                                                  /s/ Andria C. Noble
                                                  Westley M. Phillips (0077728) – Lead
                                                  Janet R. Hill Arbogast (0061955)
                                                  Stephen J. Steinberg (0067506)
                                                  Andria C. Noble (0086365)
                                                  Michael R. Halloran (0089093)
                                                  Alana V. Tanoury (0092265)
                                                  Assistant City Attorneys
                                                  CITY OF COLUMBUS, DEPARTMENT OF LAW
                                                  ZACH KLEIN, CITY ATTORNEY
                                                  77 North Front Street, Columbus, Ohio 43215
                                                  (614) 645-7385 / (614) 645-6949 (fax)
 Case: 2:20-cv-03431-ALM-KAJ Doc #: 7 Filed: 12/08/20 Page: 2 of 2 PAGEID #: 331




                                                wmphillips@columbus.gov
                                                jrhillarbogast@columbus.gov
                                                sjsteinberg@columbus.gov
                                                acnoble@columbus.gov
                                                mrhalloran@columbus.gov
                                                avtanoury@columbus.gov

                                                Attorneys for Defendants



                               CERTIFICATE OF SERVICE

       I hereby certify that, on December 8, 2020, I electronically filed the foregoing with the

Clerk of this Court by using the Court’s CM/ECF System. Copies will be served upon counsel of

record by, and may be obtained through, the Court's CM/ECF System.


                                                    /s/ Andria C. Noble
                                                    Andria C. Noble (0086365)




                                              -2-
